Citation Nr: 1109016	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to May 1995.  

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2005 rating decision by a Department of Veterans Affairs (hereinafter VA) Regional Office (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's representative has requested that the case be considered under the provisions pertinent to claims for service connection for PTSD that were amended during the pendency of the Veteran's appeal codified at 38 C.F.R. § 3.304(f).  In order to ensure due process to the Veteran, the RO upon remand will be afforded the opportunity to conduct the initial consideration of the amended criteria.   Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, the case is REMANDED for the following action:

The claim for service connection for PTSD must be readjudicated with, to the extent applicable, consideration of the amendments to 38 C.F.R. § 3.304(f) promulgated during the pendency of the appeal.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


